Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 32 is objected to because of the following informalities:  “length/width” should be changed to --length to width ratio-- and “width/thickness aspect ratio” should be changed to --width to thickness ration--for clarity.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 is indefinite because it is not clear what “the main direction” represents particularly since this lacks antecedent basis. 
Claim 21 is indefinite because claim 18 from which claim 21 depends from recites “a laminate of at least three composite layers” yet claim 21 sets forth that the laminate includes an embodiment of 1 interior composite layer and 1 exterior composite layer so this would be less than 3 therefore it is not clear how such is accomplished. Examiner recommends including language of “such that the total of 
Claims 28, 29 and 31 are indefinite because claim 22 sets forth that n is greater than or equal to 3 yet the claims recite n as being less than 3. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-17 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20140326374 to Cron et al. (“Cron”) in view of US 5879484 to Spragg et al. (“Spragg”).
Regarding claim 15, Cron discloses a non-pneumatic wheel comprising an annular reinforcing structure 205 produced from at least one elastomer compound (e.g. see [0039], ln 1-5), arranged radially on the inside of a tread 210, the annular reinforcing structure comprising a plurality of reinforcing strips 250 arranged in layers (e.g. as shown in Fig. 4), the reinforcing strips of each of the layers being arranged in an axial juxtaposition and being oriented in a substantially circumferential direction (e.g. as evident from Fig. 4), the reinforcing strips having a modulus higher than 0.9 GPa in the main direction and in the transverse direction  (see [0046], “at least 2.3 GPa”), and the reinforcing strips being coated with an elastomer composition 255, wherein the annular reinforcing structure comprises N radially superposed layers of reinforcing strips, N being greater than or equal to three (as specifically shown in Fig. 4, N = at least 3), and wherein a virtual axis C-C substantially perpendicular to the reinforcing strips intersects at least N-1 reinforcing strips in any axial position of the virtual axis in the annular reinforcing structure (as evident from Fig. 3).
Spragg discloses such (see col. 8, ln 29-33). It would have been obvious to one of ordinary skill in the art to incorporate such material with the motivation of using a material that is relatively lightweight with relatively high fatigue resistance. 

Regarding claims 16 and 17, Cron in view of Spragg discloses the non-pneumatic wheel according to claim 15, wherein a mean overlap between the reinforcing strips of two radially superposed adjacent layers is greater than 20% and less than 90% (as evident from Fig. 4 depending on what layer is the frame of reference and what portion is the frame of reference).

Regarding claim 32, Cron in view of Spragg discloses the wheel of claim 15 but does not explicitly disclose the various ratios such that the length to width and width to thickness is greater than or equal to 5. However, in view of such being directly proportional to the size of the tire, it would have been obvious to achieve such with the motivation of providing continuous circumferential reinforcement (accounting for the length) and axial reinforcement (width) as balanced by the radial height of the reinforcement (thickness) in efforts to enhance durability of the wheel and sizing the wheel for the optimal area of a contact surface. Additionally, in view of the recited ratio and modifications thereto, the structure would perform no differently than the prior art given the dimension. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. 
Related Art
US 20120318417, US 20070267116, US 7201194, US 3730244, US 1349914 disclose non-pneumatic tires with layered reinforcements. 
Allowable Subject Matter
Claims 18-31 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Regarding claims 18 and 23, the cited prior art does not set properties as set forth therein such as a secant tensile modulus as recited in combination with the laminate of at least three layers making up the strips as further narrowed within the claim. Examiner also notes co-pending application 16772140 setting forth broader claims to the extent that instant claim 1 recites among other things a thermoplastic film with a modulus above 0.9 GPa.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A BROWNE whose telephone number is (571)270-0151.  The examiner can normally be reached on Variable Workweek/IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Joe Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SCOTT A BROWNE/Primary Examiner, Art Unit 3617